Citation Nr: 0720657	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-30 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1955.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In connection with his current appeal, the veteran requested 
and was scheduled for a personal hearing before a Veterans 
Law Judge at the RO.  Although he was notified of the time 
and date of the hearing by mail, he failed to appear and 
neither furnished an explanation for his failure to appear 
nor requested a postponement or another hearing.  Pursuant to 
38 C.F.R. § 20.702(d) (2006), when an appellant fails to 
appear for a scheduled hearing and has not requested a 
postponement, the case will then be processed as though the 
request for a hearing had been withdrawn.  Thus, the Board 
will proceed with consideration of the veteran's appeal.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

In December 2006, the veteran submitted additional evidence 
in support of his appeal, consisting of the results of 
December 2006 audiometric testing.  The RO has not yet had 
the opportunity to review this additional evidence, and the 
veteran did not waive initial RO consideration of such 
evidence.  Because the additional evidence submitted by the 
veteran includes material potentially relevant to the issues 
of service connection for hearing loss and tinnitus, a remand 
is now required.  See 38 C.F.R. § 20.1304 (2006).

In addition, after reviewing the record, the Board finds that 
additional evidentiary development is necessary.  

The veteran seeks service connection for hearing loss and 
tinnitus, which he contends were incurred in service as a 
result of his exposure to acoustic trauma.  

VA regulations provide that impaired hearing will be 
considered to be a disability only if at least one of the 
thresholds for the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at 
least three of the frequencies are greater than 25 decibels; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993).

In this case, the veteran underwent VA medical examination in 
October 2004, at which audiometric testing showed that the 
veteran's right ear pure tone thresholds were 10, 20, 20, 35, 
and 30 decibels at 500, 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively.  Left ear pure tone thresholds were 10, 15, 20, 
30 and 30 decibels at the same tested frequencies.  Speech 
recognition was 100 percent correct on the right and 96 
percent correct on the left.  

These examination results indicates that the veteran does not 
have hearing loss to the extent necessary to constitute a 
disability for service connection purposes under 38 C.F.R. 
3.385.  

However, the veteran has since submitted the results of two 
private audiometric studies, conducted in September 2005 and 
December 2006, both of which appear to indicate that his 
hearing loss is more severe.  It does not appear that such 
studies are probative for VA compensation purposes; for 
example, they do not include recognition scores using the 
Maryland CNC Test.  Nonetheless, given the wide discrepancy 
in the results of the VA and private audiometric studies, the 
Board finds that another VA medical examination is necessary 
to ensure that the veteran receives every possible 
consideration.  See 38 C.F.R. § 3.159(c)(4).  




Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded VA 
audiology examination to determine the 
nature and etiology of any current 
hearing loss and tinnitus.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination of the veteran.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that any current hearing 
loss or tinnitus identified on 
examination is causally related to the 
veteran's active service or any incident 
therein.  The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.  A complete rationale for all 
opinion expressed by the examiner should 
be provided.

2.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claims.  If the veteran's 
claims remain denied, he and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.  

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




